Per Curiam.

This court has a discretion to grant motions of this kind, or to refuse them., if no sufficient reasons appear for'allowing this mode of proceeding. The office of Sweeting, the acting, supervisor, will expire in April, and .before the remedy now prayed for can have any effect. — There must he an issue joined, and a trial, which could not take place before the next election, so that it would be impossible to restore Teel to his office. It would,, therefore, be idle and useless to grant the motion. If the justices have been guilty of any mis.demean- or, the party aggrieved must seek a different remedy.
Motion denied.